DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 26 April 2022.
2.         Claims 1, 10, and 17 have been amended.  Claim 4 has been canceled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-3 and 5-20 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1-3 and 5-20 to provide statutory support and the rejection is maintained.
In the previous office action, Claim 4 was rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Applicants have cancelled the claim and the rejection/argument is moot. 


Response to Arguments

Applicants’ arguments filed 26 April 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-3 and 5-20, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner still respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicant submits that:  (2) Khasis (US 2017/0262786) does not teach or suggest in amended Claim 1:  obtaining a request to form a virtual fleet, being an association of two or more connected vehicles, wherein each of the connected vehicles communicates, without the use of a dongle, with an automotive data server that is configured to manage a plurality of connected vehicles and to store automotive data thereof in an anonymized form; transforming a stateless application programming interface (API) of the connected vehicles’ manufacturers into a stateful API; [see Remarks pages 7-8].  With regard to argument (2), the Examiner respectfully disagrees.  First Khasis teaches obtaining a request to form a virtual fleet, being an association of two or more connected vehicles (a system and a method to enhance the implementation of the route matrix to monitor and manage an asset fleet through a central user interface of a virtual reality environment. The virtual reality environment may provide the benefit of, and ability to, modify the visual field, such as to fit a large number of routes, e.g., 50,000 or more, onto an area viewable in the virtual reality environment to efficiently manage and monitor large asset fleets, or to divide a virtual screen into a plurality of individual screens to organize the data in a visually effective manner), wherein each of the connected vehicles communicates, without the use of a dongle, with an automotive data server that is configured to manage a plurality of connected vehicles and to store automotive data thereof in an anonymized form (The memory and/or storage may store the aforementioned virtual world model and design data) (see at least paragraphs 11-16, 33, 63).  As currently amended, the recitation of “without the use of a dongle” is not cited in Khasis, therefor Khasis does not specifically use a “dongle” and it is noted that there if no specific detail as to how or why Applicants’ feature differentiates from the prior art of Khasis.  Additionally, the “stateless/stateful… API” is not fully defined in the claims or instant specification.  Although the Examiner withdrew the previous rejection under 32 U.SC 112 (b) for cancelled dependent Claim 4 which is now incorporated into the independent claims, the Examiner will interpret this limitation as basically descriptive language that is cited in the below prior art of Khasis.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-3 and 5-20 are each focused to a statutory category namely three “method; system; non-transitory computer readable medium” sets.
Step 2A:  Prong One: Claims 1-3 and 5-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“obtaining a request to form a virtual fleet, being an association of two or more connected vehicles, wherein each of the connected vehicles communicates, without the use of a dongle, with an automotive data server that is configured to manage a plurality of connected vehicles and to store automotive data thereof in an anonymized form;
transforming a stateless application programming interface (API) of the connected vehicles’ manufacturers into a stateful API; 
and establishing a virtual fleet of said two or more connected vehicles, responsive to said request, wherein managing said virtual fleet is carried out via said automotive data server and said stateful API” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components.  As best interpreted, two or more persons/users/individuals could be communicating the automotive data via a computer or mobile communications device. 
	Prong Two:  Claims 1-3 and 5-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally establish and manage a virtual fleet of connected vehicles.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 11-16) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-3 and 5-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “data server; computer processor; data storage”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 11-16, 21-26) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “distribution network 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-3 and 5-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
*** The Examiner notes that additional information from the instant specification may provide the statutory support for the currently broadly recited claims and invites Applicants for an interview to discuss possible amendments to enhance this currently perceived abstract idea.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khasis (US 2017/0262786).
With regard to Claims 1, 10, 17, and Khasis teaches a method/system/non-transitory computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor/computer processor associated with an automotive (asset; types of services use fleet tracking systems, including vehicle for hire services that transport persons, e.g., taxi, limousine, bus, and shuttle companies, delivery companies that transport goods, e.g., local and long haul trucking companies, and business service companies, e.g., plumbers, utilities, and exterminators. There may be many operational constraints and complexities in an asset fleet operation) data server (The data processing system may also be communicatively coupled to an asset computing device 616 of an asset comprising one or more asset systems 617 through a network. The network may be a data network, the Internet, a wide area network or a local area network. The network serves as a communication medium to various remote devices, e.g., web servers, remote servers, application servers, intermediary servers, client machines, other mobile devices. The asset system 617 may include, but is not limited to, any automatic or manual systems that can be used to enhance the asset, driving and/or safety, such as, e.g., an asset speed sensor, accelerator pedal sensor, brake sensor, throttle position sensor, wheel sensor, anti-lock brake sensor, and camshaft sensor) (see at least paragraphs 3, 60); 
a data storage associated with said automotive (assets; vehicle) data server, wherein the computer processor is configured to: establishing and managing a virtual fleet of connected vehicles, the method/system/non-transitory computer readable medium comprising (The virtual reality environment may provide the benefit of, and ability to, modify the visual field, such as to fit a large number of routes, e.g., 50,000 or more, onto an area viewable in the virtual reality environment to efficiently manage large fleets, or to divide a screen into a plurality of individual screens to organize the data in a visually effective manner) (see at least paragraphs 2-7, 33, Abstract): 

obtaining a request to form a virtual fleet, being an association of two or more connected vehicles (a system and a method to enhance the implementation of the route matrix to monitor and manage an asset fleet through a central user interface of a virtual reality environment. The virtual reality environment may provide the benefit of, and ability to, modify the visual field, such as to fit a large number of routes, e.g., 50,000 or more, onto an area viewable in the virtual reality environment to efficiently manage and monitor large asset fleets, or to divide a virtual screen into a plurality of individual screens to organize the data in a visually effective manner), wherein each of the connected vehicles communicates, without the use of a dongle, with an automotive data server that is configured to manage a plurality of connected vehicles and to store automotive data thereof in an anonymized form (The memory and/or storage may store the aforementioned virtual world model and design data) (see at least paragraphs 11-16, 33, 63);

transforming a stateless application programming interface (API) of the connected vehicle’s manufactures into a stateful API (The network serves as a communication medium to various remote devices, e.g., web servers, remote servers, application servers, intermediary servers, client machines, other mobile devices. The asset system 617 may include, but is not limited to, any automatic or manual systems that can be used to enhance the asset, driving and/or safety, such as, e.g., an asset speed sensor, accelerator pedal sensor, brake sensor, throttle position sensor, wheel sensor, anti-lock brake sensor, and camshaft sensor, among others. The asset system 617 may include and/or is communicatively coupled to one or more asset sensor 618 for sensing information associated with the asset, the asset environment and/or the asset system 617, such as, e.g., an asset state sensor, asset system state sensor, proximity sensor, vision sensors, audio sensor, position detection senor, e.g., GPS, and other sensors. Specifically, the sensor 618 may be operable to sense a measurement of data associated with the asset, the asset environment, the asset system, and/or occupants of the asset, and generate a data signal indicating the measurement data. These data signals may be converted into other data formats, e.g., numerical and/or used by the asset system 617 and/or the asset computing device 616 to generate other data metrics and parameters. The asset computing device 616 can access and/or receive data, e.g., asset data, user data, and other data, e.g., route data, from a plurality of asset systems 617 and/or sensors 618.; applications may include software-based applications) (see at least paragraphs 5, 55, 60, 66) 

establishing a virtual fleet of said two or more connected vehicles, responsive to said request, wherein managing said virtual fleet is carried out via said automotive data server and said stateful API (a system and a method to enhance the implementation of the route matrix to monitor and manage an asset fleet through a central user interface of a virtual reality environment. The virtual reality environment may provide the benefit of, and ability to, modify the visual field, such as to fit a large number of routes, e.g., 50,000 or more, onto an area viewable in the virtual reality environment to efficiently manage and monitor large asset fleets, or to divide a virtual screen into a plurality of individual screens to organize the data in a visually effective manner) (see at least paragraphs 9-11, 33).

With regard to Claims 2, 11, 18, Khasis teaches wherein the communicating between the connected vehicles associated with the virtual fleet and the automotive data server is carried out via a same communication means used for communicating between the automotive data server and connected vehicles which are unrelated to the virtual fleet (see at least paragraph 33).

With regard to Claim 3, Khasis teaches providing the fleet management system with cross-brand activation/deactivation (see at least paragraphs 13, 79).

With regard to Claims 5, 12, 19, Khasis teaches: adding connected vehicles, removing connected vehicle, and making changes to connected vehicles that are associated with the virtual fleet (see at least paragraphs 35-38).

With regard to Claims 6, 13, Khasis teaches wherein the establishing of the virtual fleet is carried out on an on-demand basis (see at least paragraph 5).

With regard to Claims 7, 14, Khasis teaches wherein the establishing of the virtual fleet is carried out on connected vehicles that logged as an identified user at an automotive data marketplace implemented on said automotive data server (see at least paragraph 13).

With regard to Claims 8, 15, 20, Khasis teaches providing to an authorized user, automotive data relating to the connected vehicles associated with said virtual fleet (see at least paragraphs 16, 94).

With regard to Claims 9, 16, Khasis teaches wherein the automotive data is obtained from the automotive data server/storage (see at least paragraphs 16, 94).




Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623